Detailed Office Action
	Applicant’s amendments and arguments dated 1/6/2021 have been entered and fully considered. Claims 1-5, 7, 10, 14-16, and 18-20 are amended. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendment to the claims have overcome all the 35 USC 112(b) rejections previously set forth in the first action interview office action summary of 12/23/2020. These rejections are withdrawn.
The applicant throughout the arguments of 1/6/2021 states that agreements were reached with the Examiner that the suggested amendments overcome the prior arts. The Examiner submits that no agreement was reached on these amendments. The Examiner indicated in the interview summary of 12/23/2020 that the suggested amendments and arguments will be considered carefully in this office action. Since these are amended limitations, their rejection (if applicable) is detailed below in the 35 USC 103 section.
Applicant arguments that in the prior art of MARK (US-2015/0165691), hereinafter MARK, the position of the nozzle and external applicator conflicts with the limitations of claim 1, have been fully considered and found not to be persuasive (see amendments of 1/6/2020, page 8).
Applicant states that it is not possible for the nozzle (708) to apply matrix to the fiber reinforced plastic during discharging of the fiber reinforced plastic from the nozzle (1802). That is, in order for the nozzle (1806) to apply a matrix to material discharging from the nozzle (708), the nozzle (1806) would have to be offset a distance in the vertical or z-direction - otherwise, the nozzle (1806) would collide with the material. Clearly, the nozzle (1806) is not vertically offset from the nozzle (708). In addition, MARK discloses only asynchronous operations of the nozzles (1806, 708). 
In addition, as further agreed during the Interview, the heater (1806) is not attached to the nozzle (708) and also not configured to expose the matrix to a cure energy to harden the matrix. In contrast, the heat from the heater (1806) only melts the plastic.
	The Examiner respectfully disagrees. The statement above is a mischaracterization of the teachings of MARK. In the first action interview office action summary of 12/23/2020, the Examiner showed that nozzle of MARK that discharges the reinforcement is nozzle 10 {[FIG. 1A]} or nozzle 199 {[FIG. 1B]}. The external applicator that applies the matrix is the applicator 18 {[FIG. 1A]} or applicator 1800 {[FIG. 1B]}.
Additionally, and contrary to the applicant argument above regarding asynchronous operation, MARK teaches that these two components operate in unison {[0052]}.
MARK further teaches that the applicator 18 or 1800 applies a pure or neat matrix resin on the extruded reinforcement {[0040]}. The applicator 1800/18 and nozzle 199/10 do not have to be vertically offset for this printing configuration as long as both are vertically offset from the printed layer 14 {[FIG. 1B] note that applicator 1800 can apply the neat resin to the filament or reinforcement that nozzle 199 has laid down on 
Regarding the cure enhancer and hardening the matrix, the Examiner notes that these are the amended limitations; they, together with the rests of the amendments, are discussed in detail below (see 35 USC 103 section).
The Examiner notes that the amended limitation of claims 5, 10, 19, 20 now recites that the purpose of the curtain and the hood is to block the curing energy. The Examiner acknowledges that this amendment overcomes the secondary arts of TURLEY (US-2008/0317894), hereinafter TURLEY and SCHIRTZINGER (US-2016/0114532), hereinafter SCHIRTZINGER. Therefore the 35 USC 103 rejections in view of TURLEY and SCHIRTZINGER are withdrawn in this office action. However, upon further consideration a new ground(s) of rejection is made in view of BEAVER (US-2018/0201021), hereinafter BEAVER (see section 103 below).
Claim Objections
Claim 3 is objected to because of the following informalities: in line 5 replace “applying matrix” with “applying the matrix”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over MARK (US-2015/0165691), hereinafter MARK.
A system for additively manufacturing a composite structure {[abstract]}, comprising: 
a nozzle configured to discharge a continuous reinforcement {[0040], [0041] note conduit nozzle 10 is the head, [FIG. 1A] 10 is the nozzle, [FIG. 1B] 199 is the nozzle}; 
an external applicator operatively attached to the nozzle configured to move with the nozzle and apply a matrix to the continuous reinforcement during discharging of the continuous reinforcement from the nozzle {[FIG. 1A] 18 is the external applicator and is connected to and moved with 10, [FIG. 1B] 1800 is the external applicator that is connected to and move with 199, [0040] note the teaching on using nozzle for reinforcement and applicator for matrix, note that matrix by18/1800 is applied while the reinforcement is printed by 10/199, [0043] note the teaching that the external applicator can print (or apply) a protective coating on the reinforcement}; 
Regarding the last limitation of claim 1, MARK disclose a system that reads on the applicant claim of and a cure enhancer configured to expose the matrix to a cure energy to harden the matrix {[0057] note that MARK discloses the use of hybrid systems that employ thermosetting or curing resin that can be hardened, MARK discloses that these hybrid systems are possible [0059], [0058] note MARK’s disclosure of a laser (or cure enhancer) for curing or hardening the matrix by curing energy or radiation, [0040] note that MARK discloses that the applicator can be dedicated to a pure resin that can be cured}.
MARK, however, is silent on the location of this “hardening” cure enhancer as related to the system that MARK describes in FIGs. 1A and 1B as described above. cure enhancer operatively attached to the nozzle”, and “cure enhancer at a side of the external applicator opposite the nozzle”.
 MARK in the embodiments disclosed in FIGs. 1A and 1B describes use of thermoplastic material that is hardened once exposed to ambient. However, the Examiner submits that since MARK discloses the possibility of using these hybrid system (hardening resins) {[0057]}, an artisan would have been motivated to have included these hardening resins in the embodiments that MARK discloses above in FIGs. 1A and 1B, since MARK discloses that combining the curable resin with the fiber provides the opportunity to alter properties of the deposited material {[0057]}. Thus one of ordinary skill in the art would have been motivated to have arranged/rearranged the cure enhancer in the embodiments of FIGs. 1A and 1B. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have rearranged this laser at a side of the external applicator 18 opposite the nozzle 10 {[FIG. 1A]} to have hardened the resin that the applicator 18 applies during discharging the reinforcement. 
Note that it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art {MPEP 2144.04(VI)(C)}. Arrangement of the cure enhancer of MARK in its embodiments described in FIG.s 1A and 1B does not change or modify the operation of its nozzle 10 and applicator 18.
As mentioned above, one would have been motivated to have included the hardening resins in the embodiments that MARK discloses above in FIGs. 1A and 1B, since MARK discloses that combining the curable resin with the fiber provides the [0057]}. Thus one of ordinary skill in the art would have been motivated to have arranged/rearranged the cure enhancer in the embodiments of FIGs. 1A and 1B. 
Regarding claim 2, MARK discloses a system that reads on the applicant claim of wherein the continuous reinforcement is wetted with a matrix prior to discharge from the nozzle {[0057]}. 
Regarding claim 3, as disclosed above under claim 1, the modified system of MARK discloses the cure enhancer that can be considered as the auxiliary cure enhancer. Modified system of MAR, however, is silent on an additional cure enhancer, called the primary cure enhancer that is connected to the nozzle and is configured to cure the matrix wetting the reinforcement.
At the effective filling date of the instant invention, it would have been obvious to one of ordinary skill in the art, to have duplicated the auxiliary cure enhancer of modified MARK system and have placed the duplicated cure enhancer (the primary) prior to the external applicator to cure the resin that have wetted the matrix. Note that it has been held that a mere duplication of working part of device involves only routine skill in the art. 
As disclosed by MARK, the continuous core reinforced filament may be wetted by its combination with a resin matrix inside the nozzle and this resin matrix is finished by curing and hardening {[0057]}. Thus one would have been motivated to have placed the duplicated primary cure enhancer after the nozzle 199 and before the applicator 1800 to enhance hardening of the wetting matrix {[FIG. 1B]}.
wherein the matrix wetting the continuous reinforcement inside the nozzle is different from the matrix being applied by the external applicator {[0044] nylon for wetting inside the nozzle, [0040] pure curable resin for external applicator}. 
Regarding claim 6, MARK discloses a system that reads on the applicant claim of wherein the primary cure enhancer includes: an energy source; a modifier located remotely from the energy source; and at least one transmitter extending from the energy source to the modifier {[0059] note laser 1612 is the energy source, controllable mirror 1618 is the modifier since it modifies the angle of energy beam, [FIG. 2B] the Examiner interprets the beam between 1616 and 1618 as the transmitter, note that claim 6 does not recite that the transmitter is a solid object (e.g. fiber optic) that is extended between the energy source and modifier}.
Regarding claim 13, MARK discloses a system that reads on the applicant claim of further including a compactor located between a discharge location of the nozzle and the external applicator {[0048] note the teaching that iron lip 726 puts a force on the melted filament thus acting as a compactor, [FIG. 1B] note that the lip 726 is between applicator 1800 and discharge location of the nozzle}.
Regarding claim 17, MARK discloses a system that reads on the applicant claim of wherein the external applicator is configured to spray matrix onto the discharged continuous reinforcement {[0062] note the spray coating}.	Regarding claim 18, MARK discloses a system that reads on the applicant claim of A system for additively manufacturing a composite structure {[abstract]}, comprising: 
a nozzle configured to discharge a matrix-wetted continuous reinforcement {[0040], [0041] note conduit nozzle 10 is the head, [0044] note wetting of fiber with nylon matrix, [0057] note wetting of core reinforced fiber with a resin that can be cured or hardened, [FIG. 1A] 10 is the nozzle, [FIG. 1B] 199 is the nozzle}; 
an external applicator attached to the nozzle and configured to discharge additional matrix onto the matrix-wetted continuous reinforcement during discharging of the continuous reinforcement from the nozzle {[FIG. 1B] 1800 is the external applicator that is connected to 199, [0043] note the teaching that the external applicator can print (or apply) coating (i.e. the additional matrix) on the part that as shown in [0040] is the fiber reinforced composite, note coating is the matrix, note that coating by 1800 is applied while the reinforcement is printed by 199 }; 
Regarding the next limitation of claim 18, MARK discloses a system that reads on the applicant claim of a primary cure enhancer configured to expose the matrix-wetted continuous reinforcement to a cure energy to during discharging to cause a matrix in the matrix-wetted continuous reinforcement to harden {[0057] note that MARK discloses the use of hybrid systems that employ thermosetting or curing resin that can be hardened, MARK discloses that these hybrid systems are possible [0059], [0058] note MARK disclosure of a laser (or cure enhancer) for curing or hardening the matrix by curing energy or radiation}.
MARK, however, is silent on the location of this “hardening” cure enhancer as related to the system that MARK describes in FIG. 1B as described above. Therefore MARK is silent on the limitation: “cure enhancer attached to the nozzle”.
[0057]}, an artisan would have been motivated to have included these hardening resins in the embodiments that MARK discloses above in FIG. 1B, since MARK discloses that combining the curable resin with the fiber provides the opportunity to alter properties of the deposited material {[0057]}. Thus one of ordinary skill in the art would have been motivated to have arranged and/or rearranged the cure enhancer in the embodiment of FIG. 1B. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have rearranged this laser have connected it to the nozzle 199 in order to have been able to wet the filament 72 with a “curable resin” {[FIG. 1B]} and have hardened wetted filament during discharge 
Note that it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art {MPEP 2144.04(VI)(C)}. Arrangement of the cure enhancer of MARK in its embodiments described in FIG 1B does not change or modify the operation of its nozzle 199 and applicator 1800.
As mentioned above, one would have been motivated to have included the hardening resins in the embodiments that MARK discloses above in FIG. 1B, MARK discloses that combining the curable resin with the fiber provides the opportunity to alter properties of the deposited material {[0057]}. Thus one of ordinary skill in the art would 
Regarding the last limitation of claim 18 reciting “an auxiliary cure enhancer attached to the nozzle and configured to expose the additional matrix to additional cure energy to cause the additional matrix to harden”, as discussed above, the modified system of MARK discloses the primary cure enhancer. 
Modified system of MARK, however, is silent on an additional cure enhancer, called the auxiliary cure enhancer that is connected to the nozzle and is configured to cure the additional matrix wetting the wetted reinforcement.
At the effective filling date of the instant invention, it would have been obvious to one of ordinary skill in the art to have duplicated the primary cure enhancer of the modified MARK system and have attached the duplicated cure enhancer (the auxiliary) to the nozzle to cure the resin that have coated the matrix-wetted fiber. Note that it has been held that a mere duplication of working part of device involves only routine skill in the art. 
One of ordinary skill in the art would have been motivated to have duplicated the cure enhancer and have used to cure the matrix applied by the external applicator, since MARK discloses that addition of a curable resin to the fiber provides the opportunity to alter properties of the deposited material {[0057]}.
Claims 5, 10-12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MARK as applied to claims 1-3, and 18 above and further in view of BEAVER (US-2018/0201021), hereinafter BEAVER.

In the same field of endeavor that is related to additive manufacturing, BEAVER discloses a system that read on the applicant’s claims of further including a curtain located between the primary cure enhancer and the external applicator, the curtain configured to block cure energy from the primary cure enhancer from the external applicator (claim 5), further including a hood at least partially enclosing the cure enhancer and configured to block cure energy from the external applicator (claim 10), further including at least one of a curtain and a compactor located between the primary cure enhancer and the external applicator enhancer and configured to block the external applicator from the cure energy of the primary cure enhancer (claim 19), further including: a hood at least partially enclosing the auxiliary cure enhancer and configured to block the external applicator from the cure energy of the auxiliary cure enhancer (claim 20)  {[0023], [0024] note teaching of hood or curtain, [0159], [0160] note cylindrical extension is interpreted as curtain, [0161] note that shielding is made of plastic, thus curtain-like}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of BEAVER in the system of MARK and have placed a curtain or a hood between the primary/auxiliary cure enhancer and the external applicator to protect the thermosetting resin in the external applicator from premature curing or hardening. As disclosed by BEAVER this [0023]}.
Regarding claims 11, 12, and 20, MARK discloses all the limitations of claims 1, 18, and 19 as detailed above. MARK, however, is silent on using a squeegee to flatten or wipe the matrix that is applied by the external applicator and the reinforcement that is applied by the nozzle.
In the same field of endeavor that is related to additive manufacturing, BEAVER discloses a system that read on the applicant’s claims of further including a squeegee configured to wipe over the matrix applied by the external applicator (claim 11), wherein the squeegee has a width larger than a width of the continuous reinforcement being discharged by the nozzle (claim 12), and a squeegee configured to wipe over the additional matrix discharged by the external applicator (claim 20) {[0117] note the teaching on a leveling device or a squeegee, [0145] note the teaching that leveling device can be a blade that is squeegee-like, [0154] note the teaching of following the path of dispensing head to straighten, establishing a thickness thus needs to be slightly bigger than the width}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of BEAVER in the system of MARK and have incorporated blades or squeegees to wipe or level the matrix discharged by the applicator and the reinforcement discharged by the nozzle. As disclosed by BEAVER this leveling device strengthen the layer that has been deposited and further establishes a desired thickness on the newly formed layer {[0154].
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over MARK as applied to claim 1 above and further in view of GARDINER (US-2017/0106594), hereinafter GARDINER.
Regarding claims 14-16, MARK discloses all the limitations of claim 1. MARK, however, is silent on using an arm connected to the nozzle, external applicator, and cure enhancer to control their synchronous movement.
In the same field of endeavor that is related to additive manufacturing, GARDINER discloses a system that reads on the applicant claim of further including an arm extending from the nozzle to the cure enhancer (claim 14), further including an actuator associated with the arm and configured to maintain the external applicator at a trailing side of the nozzle (claim 15), wherein the external applicator is mounted to at least one of the nozzle and the arm (claim 16) {[0040] note the teaching of the robotic arm that is connected to both depositing head (nozzle and external applicator) and activation head (cure enhancer), [0008] note the controller for the arm that operates the heads, thus there is an actuator to implement this movement of the robotic arm} .
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of GARDINER in the system of MARK and have incorporated the robotic arm of GARDINER for connection to the nozzle, applicator and cure enhancer. As disclosed by GARDINER, The advantage of the robotic arm that is connected to the system components is to ensure they are following the same path and are operated synchronously {[0040], [FIG. 1] note that cure enhancer 54 can operated in tandem with deposition head 59 (nozzle and/or applicator) when operated by the robotic arm 60/55}. 
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748